Title: Mary Smith Cranch to Abigail Adams, 5 January 1800
From: Cranch, Mary Smith
To: Adams, Abigail


				
					Dear Sister
					Quincy January 5th 1800
				
				I am very much mortified that I have Sent so Many Letters to you burthen’d with Postage I thought mr cranch had frank’d them all by his name on the Letters as well as on the Post Bill—he thought the later was sufficient— I will take care for the future that they Shall be directed right
				I have reciev’d yours of the 18th & 22d of December there solemn Subject has engross’d the thoughts & conversations—of every one: Language has been almost exhausted in doing homage to the vertues of this great & good Man, whose loss has Sabled a whole nation— I cannot think his Physicians understood his complaint— if they did I am sure they did not treat it as ours would have done. I was shock’d at reading an account of it. next Sunday we all put on mourning. tis propos’d by some of us to purchase Stuff enough to make Mr whitney (who has this day givin us his answer in a very Solemn & affectionate manner that he will accept our invitation) a Gown & to hang it first round the Pulpit for a month & I have thought of puting your Pew in mourning by fastning a band of Gauze upon the edge of the Pew—& tying it together in a number of places with a Black ribbon— mr Ware Preach’d for Mr w to day & read his answer. People were Much affectted I think we shall have the ordination in about a Month. we Shall want you; but as we

cannot have you I must ask leave to borrow a number of things of you Such as knives & Forks Plates Spoons &C— I have desir’d Mr Porter not to part with all the Turkeys I Shall have a fatigueing time of it—but I Shall not mind it, so long as tis for the minister I have So long wish’d to have
				Mrs Black has reciev’d her cap & looks very well in it. She will write herself soon she now has her Parents with her upon a visit.
				I thank you my dear Sister for My cap & mrs Smith has my Love & Many thanks for the work she has put in it—tis beautifully done & its value greatly inhanc’d by being the work of her Fingures.
				I wish your House that mr Clark is in was empty What we shall do for one for him I do not know; to build immediately the gentleman think will not be best, & such a price those who have Houses to sell hold them so that he cannot purchase without involving himself in a debt which would distress him all his Life, Mr Greenleaf thinks he shall not leave his Brothers as he expected to. that would have been a good place for him— something will turn up I hope for he will not be happy Separated long from the object of his affections whom he has liv’d in the Family with for Six years
				all our Friends are well, & desire to be kindly rememberd to You. you are so taken up with other Peoples concerns that you forget to tell Me how your own health is—
				we have fine winter Weather but want a little Snow to make it pleasent travelling. we have had no sleighing yet. I lose Many a ride by it & almost Suffer for the air mr & mrs Foster with her pretty Baby were here last week I put for her Mother & they din’d with me together Mrs Foster looks very well & is grown quite fleshy
				She desires her duty to you & Love to her sister
				will you give my respectful & affectionate regards to the President & tell him I hope he will not be disapointed in his expectation of the Pasture we have chosen in his absence. he may not possess all that energy which is so acceptable to hearers in general but tis Learning good sense prudence & Piety which must render a minister respectable & his preaching entertaining & useful
				I hope we Shall be able to scour out mr wibird so as to be fit to be seen by the ministers who will ordain mr Whitney I shall try to have him here he does not look so well & is as ragged as old Studson—
				with Love to Nephews & Nieces & the fair Carioline assure yourself my dear my invaluable Sister of the best affections / & the grateful Love of your Sister
				
					Mary Cranch
				
			 